Citation Nr: 0625012	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-03 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
re-open a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1948 until 
September 1952.

This appeal arises from an April 2003 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs which denied service connection for 
tinnitus and declined to re-open the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for bilateral hearing loss, and therefore, the 
claim is re-opened.  The issues of entitlement to service 
connection for bilateral hearing loss and tinnitus are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In July 2000, the RO denied the claim for service 
connection for bilateral hearing loss.  The veteran did not 
appeal this decision. 

2.  Evidence received since the July 2000 RO decision relates 
to an un-established fact necessary to substantiate the 
claim, is not cumulative or redundant, and raises the 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2000 RO decision denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the July 2000 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for bilateral hearing loss is re-
opened.  38 U.S.C.A. § 5108 (West 2002 Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Re-open the Claim for Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be re-opened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be re-opened, and the former disposition of the claim shall 
be reviewed.  38 U.S.C.A. § 5108.  

The applicable law in this case defines new evidence as 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 
(August 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an un-established fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the record evidence at 
the time of the last, final denial of the claim sought to be 
re-opened and must raise a reasonable possibility of 
substantiating the claim.  Id.  Evidence is presumed credible 
for the purposes of re-opening unless it is inherently false 
or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in re-opening the claim must be both new 
and material.  Smith v. West, 12 Vet. App. 312 (1999).

The veteran contends he is entitled to service connection for 
bilateral hearing loss.  By a July 2000 rating decision, the 
RO denied the veteran's claim on the basis that the evidence 
failed to demonstrate a link between the current disability 
and military service.  The evidence of record, at that time, 
consisted of the service medical records noting normal 
hearing.  The veteran did not appeal the RO's decision.  

In March 2003, the veteran attempted to re-open his claim for 
service connection.  In August 2003, the veteran submitted a 
private medical opinion linking the veteran's current hearing 
disability to his military service.  This evidence is new and 
material since it relates to an un-established fact necessary 
to substantiate the claim, is not cumulative, and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Thus, the claim is re-opened, and the 
appeal is granted to this extent only.

Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
became law in November 2000.  To implement the provisions of 
the VCAA, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), which 
have been the subject of various holdings of federal courts.  
However, as the disposition herein reached is favorable to 
the veteran to the extent indicated, the need to discuss VA's 
efforts to comply with the VCAA and implementing regulations 
at this juncture is obviated. 





ORDER

Regarding the issue of entitlement to service connection for 
bilateral hearing loss, as new and material evidence has been 
received, the claim is re-opened, and to that extent only, 
the appeal is granted.


REMAND

Having re-opened the veteran's claims for entitlement to 
service connection for bilateral hearing loss, the underlying 
issue must now be adjudicated.  

The veteran submitted a private medical opinion stating that 
is was possible his hearing loss and tinnitus are related to 
service.  The Board finds that VA examination in required to 
obtain an etiology opinion with respect to the veteran's 
claims.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for a VA 
audiology examination regarding the hearing loss 
and tinnitus.  The RO should forward the veteran's 
claim's file for review, and the examiner should 
clarify the nature of any hearing loss disability 
and tinnitus.  The examiner should determine 
whether it is at least as likely as not (50 percent 
probability or more) that the hearing loss and/or 
tinnitus are related to military service and any 
noise trauma that may have been sustained therein.  
All opinions and conclusions expressed must be 
supported by a complete rationale in a report. 

2.  Following completion of the above, 
readjudicate the issues on appeal.  If any benefit 
sought on appeal remains denied, the RO should 
issue a Supplemental Statement of the Case and 
allow the veteran an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


